Williams Capital Research Transmission Conference January 11, 2012 Presented by: Mike Cashell, Vice President - Transmission Brian Bird, Vice President, CFO & Treasurer Forward looking statements During the course of this presentation, there will be forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995.Forward-looking statements often address our expected future business and financial performance, and often contain words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” or “will.” The information in this presentation is based upon our current expectations as of the date hereof unless otherwise noted. Our actual future business and financial performance may differ materially and adversely from our expectations expressed in any forward-looking statements.We undertake no obligation to revise or publicly update our forward-looking statements or this presentation for any reason.Although our expectations and beliefs are based on reasonable assumptions, actual results may differ materially.The factors that may affect our results are listed in certain of our press releases and disclosed in the Company’s public filings with the SEC. 2 Outline Who we are Financial update Investment opportunities Transmission development Public policy 3 Geographically positioned for success ðOur service territory covers some of the best wind regimes in the nation ðWe have the opportunity to provide transmission services into two different markets (West and Midwest) Low unemployment rates ðA fully-regulated utility located in states with relatively stable economies with opportunity for system investment and grid expansion 4 5 Note:Statisticsabove are as of 12/31/2010, except SD peak MW as a new summer peak was set in 2011 (1) Nebraska is a natural gas only jurisdiction We are a fully regulated utility with a significant opportunity to fill a needed supply gap in addition to other investment projects. A multi-state electric & natural gas utility 6 The “80 / 20” rules of NorthWestern.We are approximately 80% electric / 20% natural gas Note: Data above reflects full year 2010 results . Outline Who we are Financial update Investment opportunities Transmission development Public policy 7 ðLong-term targeted total debt to capitalization of 50-55% with a current capitalization of 54.9%(1) ðTotal liquidity of $210 million as of Oct 21, ’11 ðRefinanced nearly all debt in the last 2 years –Lowered average coupon on long-term debt by 1.2% and extended maturities –Amended and restated revolving credit facility extending term, increasing size and lowering costs. A security rating is not a recommendation to buy, sellor hold securities.Such rating may be subject to revision or withdrawal at any time by the credit rating agency and each rating should be evaluated independently of any other rating. 8 A history of earnings and dividend growth 9 8.3%Cash From Operations 6.6% Dividend Growth Compounded Annual Growth Rate (CAGR) 10 2005-07 valuation affected by pending and ultimately terminated acquisition Outline Who we are Financial update Investment opportunities Transmission development Public policy 12 Investmentopportunity outlook ðEnergy Supply –Big Stone/Neal pollution control –South Dakota natural gas peaking generation –Montana Spion Kop Wind facility –South Dakota Titan Wind facility buyout –Other vertical integration opportunities in Montana ðTransmission –Network upgrades and large generation interconnections –Colstrip 500kV upgrade –Mountain States Transmission Intertie (MSTI) –230kV Renewable Collector System –South Dakota transmission opportunities ðDistribution Outline Who we are Financial update Investment opportunities Transmission development Public policy 14 Transmission 15 Regional planning process ðCoordination with other sub- regional planning groups and WECC RED INDICATES EXISTING NTTG MEMBER TRANSMISSION 16 Intermountain region - Today 17 Intermountain region - Tomorrow Some potential additional projects ð62 projects listed in the WECC project portal are proceeding through path rating ðSome are shown in the graphic 18 WECC TEPPC 10-Year Regional Transmission Plan ðTransmission Expansion Planning Policy Committee (TEPPC) –Funded, in part, by a grant from the U.S. Department of Energy (DOE) –First Interconnection-wide transmission plan –Some key findings •Some long-distance transmission to access remote renewable resources appears to be cost-effective under certain conditions •Utilization and congestion consistently high increases under a variety of conditions for: •Montana to Northwest path •Pacific DC Intertie and California-Oregon Intertie •High levels of variable generation caused unprecedented levels of conventional generation ramping and cycling 19 WECC Path Rating process ðPurpose –Provide a formal process for rating a transmission line –A demonstration how a project will meet the NERC Reliability Standards and WECC Criteria •Attain a WECC Accepted Rating ðThis means… –The rating defines the capability or capacity of a transmission circuit or path to transfer power reliably and in accordance with prescribed Reliability Criteria in concert with other interacting paths, circuits or generators ðMSTI’s Path Rating –Final in late September 2011 - several year process –1500 MW north-to-south & 1100 MW south-to-north 20 Federal accelerated permitting Pilot demonstration to streamline federal permitting and increased cooperation at federal, state and tribal levels WECC Rating ðProjectskVMilesStatesProcess –Boardman-Hemingway 500 AC300OR-IDP2 –Gateway West Project 500 AC1,100WY-IDP3 –Hampton-Rochester-La Crosse345MN-WINA –Cascade Crossing 500 AC210ORP2 –SunZia Transmission, LLC 2-500 AC500NM-ARP3 –Susquehanna to Roseland Line500145PA-NJNA –Transwest Express 500 DC725WY-UTP2 ðThe focus of programis to remove remaining significant hurdles that are within jurisdiction of the executive branch of the Federal Government 21 ðTransmission planning –Regional transmission planning expanded –Include transmission needs driven by public policy –Coordination of transmission plans with neighboring regions –Federal right of first refusal to build eliminated (applies to RTOs only) ðTransmission cost allocation onal ðObservations –Potential change for non-RTO regions of the western interconnection –Informational regional plan (not a construction plan) –Regional cost allocation is not cost recovery –Does not replace or repeal states’ rights FERC Order 1000 Preceded by Orders No. 888 and 890 22 What’s in it for customers? ðAccess to the highest quality renewable generation –Driven by regional renewable needs and opportunity for development ðReduce overall regional costs to customers ðAccess to markets ðSupport public policy initiatives ðDoing the right things for the right reasons 23 Montana interconnection queue status 24 Montana is between resources & loads 25 NWE proposed transmission projects Collector System Colstrip Upgrade MSTI 26 Our transmission developments ðObservations –Montana major facility siting act does not easily apply to non local load service transmission development strategy –Transmission enables new resource to reach distant markets –Transmission needs must be understood in the context and time it will be needed (7-10 years in the future) 27 ðCurrently being developed primarily by BPA and NWE with the other owners having various levels of interest. Avista Corporation10% 12% Pacificorp7%8% ðInitiallly idendified in RMATs study as being a piece of "low hanging fruit" ðNo new linear facilities required ð600-800 MW potential ðBPA/NWE collaboration Colstrip 500 kV Transmission Upgrade 28 Garrison Townsend Broadview Colstrip MT Intertie BPA CTS (Approx. 30% owner of total line) Mountain States Transmission Intertie ð500 kV AC line from Townsend MT to Midpoint Substation near Twin Falls ID ðApproximately 430 miles depending on final route –70% on State and Federal Public Lands ð1500 miles of alternatives ðAdvanced Stages of public siting and Review - began in 2007 ð1ath Rating ðCurrent Project cost is approximately $1 billion 29 Who pays for export transmission? ðIn NWE’s case –The filings made at the Federal Energy Regulatory Commission (FERC) clearly show that: •MSTI and Collector are being primarily built to serve new generation for export •These documents also clearly show that those customers who directly benefit from the line, rather than the existing retail customers of NorthWestern Energy will pay costs ðMSTI will be separate from the utility –Assets are intended to be held in a separate corporation –Debt will be non-recourse to the utility 30 MSTI Public Outreach - Where have we been? ðPublic participation and involvement –NWE has always encouraged healthy and robust public debate! ðA robust open process with all Stakeholders –Federal and state agencies, counties, landowners and project developers ðPublic Open House Meetings –24 open house meetings in local communities since 2007 –The last round in January/February 2010 ðElected Officials Briefings –Over 100 and counting since 2007 ðAgency sponsored EIS Scoping Meetings –2008 - 3 meetings in MT and 3 in ID –2011 - 12 Agency meetings, 7 in MT and 5 in ID –Ad hoc meetings continuing –Future public meetings and comments after DEIS issued 31 ðNorthWestern Energy supports this third-party, independent review –Review will evaluate impacts and use a modeling process to analyze unbiased policy data, scientific data and community values –The process will also assess the economic impacts of the project to each county –All counties throughout the MSTI project area will be invited to participate ðThe MSTI Review Group includes: Madison County, MT; Jefferson County, MT; Western Environmental Law Center; Headwaters
